Vanguard Strategic Equity Fund Vanguard Strategic Small-Cap Equity Fund Vanguard Growth and Income Fund Vanguard Equity Income Fund Vanguard Energy Fund Vanguard Variable Insurance Fund Equity Income Portfolio Vanguard Variable Insurance Fund Small Company Growth Portfolio Supplement to the Prospectus and Summary Prospectus Prospectus and Summary Prospectus Text Changes All references to Michael R. Roach are removed from the prospectus and summary prospectus. James P. Stetler and Binbin Guo, who served as co-managers with Mr. Roach, remain as joint portfolio managers of the Vanguard portion of the Fund. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 114 052017 Vanguard Fenway Funds Supplement to the Statement of Additional Information Dated January 26, 2017 Important Change to Vanguard Equity Income Fund In the Investment Advisory Services section, all references to Michael R. Roach are removed. James P. Stetler and Binbin Guo, who served as co-managers with Mr. Roach, remain as joint portfolio managers of the Vanguard portion of the Fund. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 65A 052017
